IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


RICKY TEJADA,                               : No. 65 MM 2015
                                            :
                     Petitioner             :
                                            :
                                            :
              v.                            :
                                            :
                                            :
JON D. FISHER, SUPERINTENDENT,              :
LISA HOLLIBAUGH, GRIEVANCE                  :
COORDINATOR, LIEUTENANT PECK,               :
SERGEANT WORKINGER AND                      :
OFFICER BARCELONA,                          :
                                            :
                     Respondents            :



                                        ORDER



PER CURIAM

      AND NOW, this 22nd day of June, 2015, the Petition for Leave to File a Petition

for Allowance of Appeal Nunc Pro Tunc is GRANTED. Petitioner is DIRECTED to file

his Petition for Allowance of Appeal within 30 days.